O’Donnell, J.,
concurring.
{¶ 17} I concur with the majority for the very simple reason that the plain language of R.C. 2929.14(B) itself states that it is inapplicable when the court chooses to impose a maximum sentence pursuant to division (C). The statutory language in division (B), “Except as provided in division (C) * * * of this section,” given its plain ordinary meaning, indicates that division (B) is separate from division (C).
{¶ 18} It is a well-established rule of construction that, in looking to the face of a statute to determine legislative intent, significance and effect should be given to' every word, phrase, sentence, and part thereof, if possible. KeyCorp v. Tracy (1999), 87 Ohio St.3d 238, 241, 719 N.E.2d 529, quoting State v. Wilson (1997), 77 Ohio St.3d 334, 336-337, 673 N.E.2d 1347. Here, significance and effect must be given to the phrase “[ejxcept as provided in division (C) * * * of this section,” as is contained in R.C. 2929.14(B). Under the plain meaning of those words, a court *244that chooses to impose a maximum sentence under R.C. 2929.14(C) is not required to make any finding under R.C. 2929.14(B).
Ron O’Brien, Franklin County Prosecuting Attorney, and' Susan E. Day, Assistant Prosecuting Attorney, for appellee.
Yeura R. Venters, Franklin County Public Defender, and Paul Skendelas, Assistant Public Defender, for appellant.
Lewis R. Katz; Robert L. Tobik, Cuyahoga County Public Defender, and John T. Martin, Assistant Public Defender, urging reversal for amici curiae Lewis R. Katz and Cuyahoga County Public Defender.
{¶ 19} In my view, the proper rule to follow in regard to imposing sentence should be as follows: A trial court need not make a finding under R.C. 2929.14(B) to justify a sentence of more than the minimum term of incarceration if the court chooses to impose a maximum term of imprisonment, where the imposition of that maximum sentence is accompanied by the requisite finding under R.C. 2929.14(C), and where that finding is supported by the record.
{¶ 20} Accordingly, I concur with the majority that a trial court is not required to consider or make any findings pursuant to R.C. 2929.14(B) when it imposes a maximum sentence pursuant to R.C. 2929.14(C).